Citation Nr: 1824879	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee. 


REPRESENTATION

Veteran represented by:	Stephen Bennett, Attorney at Law


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1976 to May 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision in which the RO granted service connection for DJD, left knee, residual of injury with a rating of 10 percent effective July 25, 2008.  In February 2010, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) was issued in June 2012, and, in July 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In September 2016, the Board remanded the claim for further development.  After the further development was completed, the RO issued a supplemental SOC (SSOC) in March 2017.  

The claim for an initial rating in excess of 10 percent for DJD, left knee is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having considered the claim on appeal, and for reasons expressed immediately below, further development is required before the claim on appeal may be fully adjudicated.  The Veteran's representative requested a remand in the March 2018 Written Brief Presentation and the Board will grant this request, for the following reasons. 

Following the September 2016 Board remand for an examination that complied with the recent U.S. Court of Appeals for the Veterans Claims (Court) decision Correia v. McDonald, 28 Vet. App. 158 (2016), the Veteran underwent a VA examination in October 2016.  The VA examiner satisfied the remand instructions by providing range of motion testing in both knees that applied to both active and passive as well as weight bearing and non-weight bearing.  This was clarified in a March 2017 addendum.

However, during the examination, the Veteran asserted that he experienced flare-ups where the Veteran's left knee "goes out" and he can't put any weight on it.  The Veteran described the flare-ups as occurring 9 days a month lasting all day and his functional limitations including an inability to stand longer than 30 minutes, inability to walk more than a block and inability to squat during a flare-up.  While the VA examiner noted pain on range of motion, he did not estimate approximate range of motion during a flare-up because the Veteran was not undergoing the examination during a flare-up and was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups without resorting to mere speculation.

The Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resorting to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner. 

Accordingly, an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  To be adequate, an examination, although acknowledging that the Veteran was not then suffering from a flare of any conditions at the time of the examination, must also ascertain adequate information; i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  Furthermore, pursuant to Sharp, the examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran was undergoing a flare-up at the time.  The above discussion reflects that, as argued by the Veteran's representative in the March 2018 written brief presentation, the October 2016 VA examination and March 2017 addendum did not comply with the requirements of 38 C.F.R. §§ 4.40 and 4.45 as interpreted by the Court, to include in Sharp. 

As such, a remand for a medical opinion to determine the additional loss of motion during flare-ups based on the prior examination findings and statements is necessary.  The Board recognizes that this is a difficult estimation to make, but it is required by the regulations as interpreted by recent Court precedent.  

Accordingly, the claim is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an appropriate physician, in accordance with the current disability questionnaire, to include compliance with the Court's decision in Sharp.  The examiner should provide an opinion estimating the additional loss of motion due to flare-ups of the Veteran's service-connected DJD, left knee, consistent with chapter 11 of the VA Clinician's Guide.  Sharp, 29 Vet. App. at 32.  The Board recognizes that this is a difficult estimation to make, but it is required by the regulations as interpreted by the Court.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




